REVERSE the order granting the motion to dismiss AND
                 REMAND this matter to the district court for further proceedings
                 consistent with this order.



                                                                                              J.
                                                               Hardesty




                 CHERRY, J., concurring:
                             For the reasons stated in the SFR Investments Pool 1, LLC v.
                 U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                 that the holder of the first security interest lost its lien priority by virtue
                 of the homeowners association's nonjudicial foreclosure sale. I recognize,
                 however, that SFR Investments is now the controlling law and, thusly,
                 concur in the disposition of this appeal.


                                                                           Iny                J.



                 cc: Hon. David B. Barker, District Judge
                      Maier Gutierrez Ayon, PLLC
                      Akerman LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e